                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

HENRY SOURBRINE,
    Plaintiff,

       v.                                             CML ACTION NO. 20-CV-0067
                                                                           l . ; ;~IE~-~
DAVID BYRN,
     Defendant.                                                            FEB - 5 2020
                                                                         ··:: ""' r<r!.PJJ, Clcr'i<
                                             ORDER                      ~ - - .. G:-"1.C:C~k

       AND NOW, this 5ld°orFebruary, 2020, upon consideration of Henry Sourbrine's

Motion to Proceed In Forma Pauperis (ECF No. 5), and prose Complaint (ECF No. 2), it is

ORDERED that:

       1.     Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.     Henry Sourbrine, # 19008409, shall pay the full filing fee of $350 in installments,

pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case. The Court directs the

Warden of the George W. Hill Correctional Facility or other appropriate official to assess an

initial filing fee of20% of the greater of (a) the average monthly deposits to Sourbrine's inmate

account; or (b) the average monthly balance in Sourbrine's inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Sourbrine's inmate trust fund account exceeds $10.00, the Warden or other

appropriate official shall forward payments to the Clerk of Court equaling 20% of the preceding

month's income credited to Sourbrine's inmate account until the fees are paid. Each payment

shall refer to the docket number for this case.
       3.     The Clerk of Court is directed to SEND a copy of this Order to the Warden of the

George W. Hill County Correctional Facility.

       4.     The Complaint is DEEMED filed.

       5.     Sourbrine's Complaint is DISMISSED WITH PREJUDICE for failure to state,a

claim, pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) for the reasons stated in the Court's

Memorandum.

       6.     The Clerk of Court shall CLOSE this case.

                                             BY THE COURT:
